DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed May 25, 2022 have been received and considered by Examiner.
Examiner notes that all limitations of claims 10 and 11 (and claims 23 and 24) have been moved into independent claims 1, 20 and 36 in the current Amendment.

Allowable Subject Matter
Claims 18, 32 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Mitadera et al. (US 2010/0180979) (cited below) cannot show a change of appearance as the second thermoplastic degrades because the second thermoplastic layer (layer of polyglycolic acid) is encapsulated in the first, non-degradable, polymer.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 37 and 40 has been withdrawn due to Applicant’s amendments in claims 37 and 40 in the Amendment filed May 25, 2022. In further regard to claim 40, Examiner notes, that while claim 36 does not positively recite “injecting”, “injection molding” or any other reference to injection molding or injecting, one of ordinary skill in the art would have recognized that injecting the first and second thermoplastics would have been a well-known possible (and suitable) step or steps in the formation of the container of claim 36, and that the recitation of “injecting” requires “injecting” in the claimed process.

NEW 35 U.S.C. 112 REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 37, the recitation “a carrier layer” (line 6) renders the claim indefinite because it is not clear whether the “a carrier layer” is required to be the same or different from the “carrier layer” of claim 36. Note that this is because “a”/”an” is recited prior to “a carrier layer”, instead of “the” or “said”. For the purposes of examination, Examiner has assumed the “carrier layer” of claim 37 is intended to be the same as that of claim 36.

In regard to claim 40, the recitation “a first carrier layer” (line 3) renders the claim indefinite because it is not clear whether the “a first carrier layer” is required to be the same or different from the “carrier layer” of claim 36. Note that this is because “a”/”an” is recited prior to “a first carrier layer”, instead of “the” or “said” (and “first” is recited in claim 40, whereas “first” is not recited in claim 36.). For the purposes of examination, Examiner has assumed the “first carrier layer” of claim 40 is intended to be the same as that of claim 36.

In further regard to claim 40, the recitations “an inner skin layer” and “an outer skin layer” (line 4) render the claim indefinite because it is not clear whether the “an inner skin layer” and “an outer skin layer” are required to be the same or different from the “an inner skin layer” and “an outer skin layer” of claim 36. Note that this is because “a”/”an” is recited prior to “inner skin layer” and “outer skin layer”, instead of “the” or “said”. For the purposes of examination, Examiner has assumed the “inner skin layer” and “outer skin layer” of claim 40 are intended to be the same as those of claim 36.

REPEATED / UPDATED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-13, 15, 16, 20, 21, 23-26, 28, 29, 36, 38, 40-42, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 2010/0180979).
In regard to claims 1, 2, 12, 13 and 15, Mitadera et al. teach a molded article (preform) for providing a container (such as a plastic bottle for beverages such as carbonated beverages, see, for example, claim 13 and paragraphs 0079 and 0002), the molded article (preform) comprising a body (preform / body of preform) configurable to define a storage vessel of the container (preform taught specifically, for example, in paragraphs 0039-0040), where the body is formed of a first thermoplastic that is stable in contact with water (polyethylene terephthalate of outermost and innermost layers, see, for example, paragraph 0015) and from a second thermoplastic that is unstable in contact with water (polyglycolic acid, see, for example, paragraph 0022). Mitadera et al. teach that the second thermoplastic may include an additive or additives therein (paragraph 0033). While Mitadera et al. do not require that the material of the barrier layer is polyglycolic acid, since Mitadera et al. identify polyamides, ethylene/vinyl alcohol copolymers and polyglycolic acids as suitable materials as the material of the barrier layer (see, for example, paragraph 0022), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used polyglycolic acid as the material of the barrier layer, based on the teachings of Mitadera et al. (in, for example, paragraph 0022).
Since Mitadera et al. does not require that the same additive or additives of the second thermoplastic is also in the first thermoplastic, the disclosure of Mitadera et al. includes a wide variety of embodiments in which the first thermoplastic is devoid of the additive of the second thermoplastic (and therefore, one of ordinary skill in the art would have recognized that a first thermoplastic being devoid of the additive of the second thermoplastic falls squarely within the teachings of Mitadera et al.). The outermost and innermost layers of Mitadera et al. correspond to the claimed inner and outer skin layers, and the barrier layer of polyglycolic acid corresponds to the claimed carrier layer.

In further regard to claim 2, Mitadera et al. teach the molded article (preform that can be molded into a container such as a carbonated beverage bottle) as discussed above in regard to claim 1. One of ordinary skill in the art at the time of the filing of the application would have understood that preforms for forming molded containers such as carbonated beverage bottles are re-moldable to define the container which is formed from the molding (re-molding) of the preform.

In regard to claim 3, Mitadera et al. teach the molded article (preform that can be molded into a container such as a carbonated beverage bottle) as discussed above in regard to claims 1 and 2. One of ordinary skill in the art at the time of the filing of the application would have understood that preforms for forming molded containers such as carbonated beverage bottles are hollow.

In regard to claim 4, Mitadera et al. teach the molded article (preform that can be molded into a container such as a carbonated beverage bottle) as discussed above in regard to claims 1, 2 and 3. One of ordinary skill in the art at the time of the filing of the application would have understood that preforms for forming molded containers such as carbonated beverage bottles are most often cylindrical, and that the cylindrical shape was a well known shape for preforms that are molded into a container such as a carbonated beverage bottle at the time of the filing of the application to those of ordinary skill in the art. 

In regard to claim 6, Mitadera et al. teach the molded article (preform that can be molded into a container such as a carbonated beverage bottle) as discussed above in regard to claims 1, 2 and 3. One of ordinary skill in the art at the time of the filing of the application would have understood and known that preforms for forming molded containers such as carbonated beverage bottles have an open end and a closed end.

In regard to claim 7, Mitadera et al. teach the molded article (preform that can be molded into a container such as a carbonated beverage bottle) as discussed above in regard to claims 1, 2, 3 and 6. One of ordinary skill in the art at the time of the filing of the application would have understood and known that preforms for forming molded containers such as carbonated beverage bottles have the structural features as recited in claim 7, and that the bottle is formed from the preform in a blow molding process (see, additionally, for example, paragraphs 0039 and 0040, which specifically teach that the bottle is formed from the preform in a blow molding process).

In regard to claim 9, Mitadera et al. teach the molded article (preform that can be molded into a container such as a carbonated beverage bottle) as discussed above in regard to claims 1, 2 and 3. One of ordinary skill in the art at the time of the filing of the application would have understood and known that the bottle is formed from the preform in a blow molding process, and that the process may include trimming (see, additionally, for example, paragraphs 0039 and 0040, which specifically teach that the bottle is formed from the preform in a blow molding process). Additionally, note that the recitation “configured for blow and trim molding” does not require that the preform actually is “blow and trim mold[ed]”, only that it is capable of being formed via “blow and trim molding”, and one of ordinary skill in the art would have recognized that any preform used to form a bottle such as a carbonated beverage bottle is capable of being formed via “blow and trim molding”.

In further regard to claim 12, the outermost and innermost layers of Mitadera et al. are of polyethylene terephthalate (see, for example, paragraph 0015).

 	In regard to claim 16, Mitadera et al. teach that a colorant is a suitable material for the additive of the second thermoplastic (polyglycolic acid) (paragraph 0033).

In regard to claims 20, 25, 26 and 28, Mitadera et al. teach a container (such as a plastic bottle for beverages such as carbonated beverages, see, for example, claim 13 and paragraphs 0079 and 0002), the container comprising a body that is configured to define a storage vessel (because beverage is stored in the body of the container/the container as a whole), where the body is formed of a first thermoplastic that is stable in contact with water (polyethylene terephthalate of outermost and innermost layers, see, for example, paragraph 0015) and from a second thermoplastic that is unstable in contact with water (polyglycolic acid, see, for example, paragraph 0022). Mitadera et al. teach that the second thermoplastic may include an additive or additives therein (paragraph 0033). While Mitadera et al. do not require that the material of the barrier layer is polyglycolic acid, since Mitadera et al. identify polyamides, ethylene/vinyl alcohol copolymers and polyglycolic acids as suitable materials as the material of the barrier layer (see, for example, paragraph 0022), it would have been obvious to one of ordinary skill in the art to have used polyglycolic acid as the material of the barrier layer, based on the teachings of Mitadera et al. (in, for example, paragraph 0022).
Since Mitadera et al. does not require that the same additive or additives of the second thermoplastic is also in the first thermoplastic, the disclosure of Mitadera et al. includes a wide variety of embodiments in which the first thermoplastic is devoid of the additive of the second thermoplastic (and therefore, one of ordinary skill in the art would have recognized that a first thermoplastic being devoid of the additive of the second thermoplastic falls squarely within the teachings of Mitadera et al.). The outermost and innermost layers of Mitadera et al. correspond to the claimed inner and outer skin layers, and the barrier layer of polyglycolic acid corresponds to the claimed carrier layer.

In regard to claim 21, Mitadera et al. teach the bottle as discussed above in regard to claim 20. Bottles include a neck part at an open end, a base part at closed end and a body part defined between the neck part and the base part.

In regard to claim 23, Mitadera et al. teach the bottle as discussed above in regard to claim 20. Since Mitadera et al. does not require that the same additive or additives of the second thermoplastic is also in the first thermoplastic, the disclosure of Mitadera et al. includes a wide variety of embodiments in which the first thermoplastic is devoid of the additive of the second thermoplastic.

In regard to claim 24, Mitadera et al. teach the bottle as discussed above in regard to claims 20 and 23. The outermost and innermost layers of Mitadera et al. correspond to the claimed inner and outer skin layers, and the barrier layer of polyglycolic acid corresponds to the claimed carrier layer.

In further regard to claim 25, the outermost and innermost layers of Mitadera et al. are of polyethylene terephthalate (see, for example, paragraph 0015).

In regard to claim 29, Mitadera et al. teach that a colorant is a suitable material for the additive of the second thermoplastic (polyglycolic acid) (paragraph 0033).

In regard to claims 36, 38, 42 and 44, Mitadera et al. teach the molded article (preform) as discussed above in regard to claim 1. Mitadera et al. teach that the preform is blow molded to form a bottle for beverages such as carbonated beverages (see, for example, paragraphs 0039 and 0040; a bottle is a container). In regard to claims 42 and 44, as discussed above in regard to claim 1, the material of the barrier layer is polyglycolic acid (which is a hydro-degradable polymer). In regard to the recitation regarding recycling a container, since recycling of plastic articles such as plastic soda (carbonated beverage) bottles was a notoriously well known thing to do at the time of the filing of the application, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have recycled the plastic bottle after its use.
Since Mitadera et al. does not require that the same additive or additives of the second thermoplastic is also in the first thermoplastic, the disclosure of Mitadera et al. includes a wide variety of embodiments in which the first thermoplastic is devoid of the additive of the second thermoplastic (and therefore, one of ordinary skill in the art would have recognized that a first thermoplastic being devoid of the additive of the second thermoplastic falls squarely within the teachings of Mitadera et al.). The outermost and innermost layers of Mitadera et al. correspond to the claimed inner and outer skin layers, and the barrier layer of polyglycolic acid corresponds to the claimed carrier layer.

In regard to claim 40, Mitadera et al. teach the method as discussed above in regard to claim 36. The outermost and innermost layers of Mitadera et al. correspond to the claimed inner and outer skin layers, and the barrier layer of polyglycolic acid corresponds to the claimed carrier layer. Mitadera et al. teach that the injection of the layers may be performed sequentially (see, for example, paragraph 0064).

In regard to claim 41, the outermost and innermost layers of Mitadera et al. are of polyethylene terephthalate (see, for example, paragraph 0015).

In regard to claim 45, Mitadera et al. teach that a colorant is a suitable material for the additive of the second thermoplastic (polyglycolic acid) (paragraph 0033).

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 2010/0180979) in view of Williams et al. (US 2007/0089573).
	Mitadera et al. teach the molded article (preform) as discussed above in regard to claims 1-3, and the container as discussed above in regard to claims 20 and 21. While the focus of Mitadera et al. is on bottles, one of ordinary skill in the art would have recognized that the teachings of Mitadera et al. would also apply to other blow molded containers that are not of bottle structure.
Mitadera et al. do not explicitly teach that the neck of the container (and the container formed from the preform of Mitadera et al.) is offset from the center axis of the container.
Williams et al., however, disclose a multilayer blow molded container where the neck of the container (and the container formed from the preform of Mitadera et al.) is offset from the center axis of the container (see, for example, paragraphs 0013, 0014 and 0021). Since Williams et al. establish that it is known to those of ordinary skill in the art to have formed blow molded containers from a preform where the neck is offset from the center axis of the container, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the container of Mitadera et al. such that it has an offset neck (which one of ordinary skill in the art would have recognized would have including using a preform having an offset neck relative to the axis of the body portion of the preform) in those situations where it would be desireable to do so for functional and/or aesthetic reasons. 
In further regard to claim 5, in regard to the recitation “concentric” or “non-concentric”, any pairs of surfaces of a preform would be either “concentric” or “non-concentric”. In regard to the preform of Mitadera et al., which is a cylindrical preform, the surfaces of it (for example, the innermost and outermost surfaces) are concentric.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 2010/0180979) in view of Ikeda et al. (USPN 6,730,259).
	Mitadera et al. teach the molded article (preform) as discussed above in regard to claims 1-3. While the focus of Mitadera et al. is on bottles, one of ordinary skill in the art would have recognized that the teachings of Mitadera et al. would also apply to other blow molded containers that are not of bottle structure.
Mitadera et al. do not explicitly teach that the mouth of the preform (and container) may be a wide mouth, or that the body of the preform may be conical.
Ikeda et al., however, disclose a container for foods that has a wide mouth and that is formed from blow molding a preform that has a wide mouth and a body portion of conical shape (see, for example, col. 2, lines 37-45 and lines 63-67). 
Since Ikeda et al. establish that it is known to those of ordinary skill in the art to have formed blow molded containers from a preform where the mouth is a wide mouth and the body portion is of conical shape, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the preform of Mitadera et al. such that it has a wide mouth and a conical body portion, in order to have formed a container of the structure of the container taught by Ikeda et al., when such a structure is desired or required for a blow molded container (for example, in storing appropriate foods for the container), as taught by Ikeda et al.

Claims 17, 19, 30, 31, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 2010/0180979) in view of Hill (US 2005/0170113).
	In regard to claims 17 and 19, Mitadera et al. teach the molded article (preform) as discussed above in regard to claim 1, that includes an additive such as a colorant in the barrier layer of polyglycolic acid.
Mitadera et al. do not explicitly teach that the additive such as a colorant provides visual indication to a temperature change of the body (or that the colorant is specifically a chromic indicator as recited in claim 19).
	Hill, however, disclose a preform to be blow molded into a bottle where one or more materials of the preform (including at least one layer, see, for example, paragraph 0085) include a thermochromic colorant that changes color in response to a change in temperature (paragraph 0088). Since Hill establish that it is known to those of ordinary skill in the art to include a thermochromic colorant in at least one layer of a preform (to be formed into a bottle) in order to indicate a change in temperature of the body of the preform (and container thus formed from the preform) via a change in color of the thermochromic colorant, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the thermochromic colorant of Hill in the polyglycolic acid layer of Mitadera et al. in order to enable an indication of a change in temperature of the body of the preform (and bottle thus formed from the preform) via a change in color of the thermochromic colorant, as is a known means of indication of a change of temperature in a preform/bottle, as taught by Hill.

In regard to claims 30 and 31, Mitadera et al. teach the blow molded container as discussed above in regard to claim 20, that includes an additive such as a colorant in the barrier layer of polyglycolic acid.
Mitadera et al. do not explicitly teach that the additive such as a colorant provides visual indication to a temperature change of the body (or that the colorant is specifically a chromic indicator as recited in claim 31).
	Hill, however, disclose a preform to be blow molded into a bottle where one or more materials of the preform (including at least one layer, see, for example, paragraph 0085) include a thermochromic colorant that changes color in response to a change in temperature (paragraph 0088). Since Hill establish that it is known to those of ordinary skill in the art to include a thermochromic colorant in at least one layer of a preform (and therefore, the bottle formed from the blow molding of the preform) in order to indicate a change in temperature of the body of the bottle via a change in color of the thermochromic colorant, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the thermochromic colorant of Hill in the polyglycolic acid layer of Mitadera et al. in order to enable an indication of a change in temperature of the body of the bottle via a change in color of the thermochromic colorant, as is a known means of indication of a change of temperature in a preform/bottle, as taught by Hill.

In regard to claims 46 and 47, Mitadera et al. teach the method of forming a container as discussed above in regard to claim 36, where the container includes an additive such as a colorant in the barrier layer of polyglycolic acid.
Mitadera et al. do not explicitly teach that the additive such as a colorant provides visual indication to a temperature change of the body (or that the colorant is specifically a chromic indicator as recited in claim 47).
	Hill, however, disclose a preform to be blow molded into a bottle where one or more materials of the preform (including at least one layer, see, for example, paragraph 0085) include a thermochromic colorant that changes color in response to a change in temperature (paragraph 0088). Since Hill establish that it is known to those of ordinary skill in the art to include a thermochromic colorant in at least one layer of a preform (and therefore, the bottle formed from the blow molding of the preform) in order to indicate a change in temperature of the body of the bottle via a change in color of the thermochromic colorant, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the thermochromic colorant of Hill in the polyglycolic acid layer of Mitadera et al. in order to enable an indication of a change in temperature of the body of the bottle via a change in color of the thermochromic colorant, as is a known means of indication of a change of temperature in a preform/bottle, as taught by Hill.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 2010/0180979) in view of Wunderlich (USPN 6,217,819).
	Mitadera et al. teach the method as discussed above in regard to claim 36. Mitadera et al. teach that the method of forming the bottle from the preform may be a stretch-blow molding process (see, for example, paragraphs 0040 and 0046).
Mitadera et al. do not explicitly teach that the molding apparatus includes an insert stack and that the mold is clamped to form one or more of the neck, base and body portions.
Wunderlich, however, disclose a stretch-blow molding process for forming a container such as a bottle where the stretch-blow molding apparatus includes an insert stack and the mold of the apparatus is clamped to form one or more of the neck, base and body portions (see, for example, col. 4, lines 31-38, col. 5, line 63-col. 6, line 9, col. 6, lines 10-21, col. 14, line 31-col. 15, line 31 and col. 17, lines 1-7). Since Wunderlich establish that a stretch-blow molding apparatus that includes an insert stack, the mold of the apparatus being clamped to form one or more of the neck, base and body portions, is a known apparatus for forming a container such as a bottle from a preform in a stretch-blow molding process, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the container of Mitadera et al. via a stretch-blow molding apparatus that includes the components of the apparatus of Wunderlich.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 2010/0180979) in view of Coszach et al. (US 2012/0108863).
	Mitadera et al. teach the method as discussed above in regard to claim 36.
Mitadera et al. do not teach that the thus formed container is recycled in a recycling process in which the container is ground into pieces, the pieces are processed in a water solution to induce selective degradation of the second thermoplastic (in the instance of Mitadera et al., polyglycolic acid) and separating the degradation products of the second thermoplastic from the first thermoplastic (PET). 
Coszach et al., however, disclose a process of recycling a polymer blend that includes a degradable polymer (polylactic acid), in which the polymers are separated by a water grinding process (paragraph 0018), where the water-degradable polymer (polylactic acid) would degrade in water, and the two (or more) polymers are thereby separated (see, for example, abstract and paragraphs 0018-0023). Since Coszach et al. establish that it is well known to separate polymers in a recycling process via a water grinding process in which a water-degradable polymer is separated from a non-water-degradable polymer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have recycled the container taught by Mitadera et al. of PET (which is non-water-degradable) and PGA (which is water-degradable) via the water grinding and separation method of Coszach et al.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 2010/0180979) in view of Matsui (USPN 6,270,868).
	Mitadera et al. teach the method as discussed above in regard to claim 36.
Mitadera et al. do not explicitly teach that the process of forming the container is controlled via a non-transitory computer readable medium that stores computer executable instructions. 
Matsui, however, disclose a process of blow molding a container where a control circuit controls the steps of the blow molding process, and a computer 29 that is programmed by operator/machine interface 30 makes the blow molding operation fully automatic (col. 5, lines 23-35). Since Matsui establish that it is known to those of ordinary skill in the art to use a computer 29 that is programmed by operator/machine interface 30 to make the blow molding operation fully automatic (thereby that the blow molding process is fully controlled by a computer, and therefore, a non-transitory computer readable medium that stores computer executable instructions), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used such a non-transitory computer readable medium that stores computer executable instructions to fully control the blow molding process of Mitadera et al.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 10, 11, 23 and 24 presented on pages 14-17 of in the Amendment filed May 25, 2022, as they apply to the current 35 U.S.C. 103 rejection of independent claims 1, 20 and 36, have been fully considered but are not persuasive.
Applicant incorrectly argues that the rejection is based on common sense. The rejection is based on the explicit teachings of Mitadera et al. (US 2010/0180979), and the rejection is applied to the actual claim language which is “the first thermoplastic is devoid of the additive”, where the recitation “the additive” is made in reference to the recitation “the second thermoplastic carriers an additive therein” which is located in the line of the claims that is immediately before the recitation “the first thermoplastic is devoid of the additive”. Given this claim language, the claims require that the first thermoplastic is devoid of the additive of the second thermoplastic, not that the first thermoplastic is devoid of any additive (and not that the first thermoplastic is devoid of all additives). Because Mitadera et al. disclose that the first thermoplastic may include at least one of many different additives, as Applicant points out (with emphasis on “many” [“many”, page 16 of Amdt.]), for example, in paragraph 0033, Mitadera et al. clearly disclose many embodiments where both the first and second thermoplastics include additives that are not the same, where the first thermoplastic does not include the additive of the second thermoplastic (and also embodiments where only the second thermoplastic includes an additive, and the first thermoplastic does not include an additive). The statement in the rejection 
Since Mitadera et al. does not require that the same additive or additives of the second thermoplastic is also in the first thermoplastic, the disclosure of Mitadera et al. includes a wide variety of embodiments in which the first thermoplastic is devoid of the additive of the second thermoplastic (and therefore, one of ordinary skill in the art would have recognized that a first thermoplastic being devoid of the additive of the second thermoplastic falls squarely within the teachings of Mitadera et al.).

clearly refers to this, that there are many embodiments under the disclosure of Mitadera et al. where the first thermoplastic is devoid of the additive of the second thermoplastic (paragraph 0033), and thereby that one of ordinary skill in the art would have recognized this fact, that Mitadera et al. teach many embodiments where the first thermoplastic is devoid of the additive of the second thermoplastic. Again, the recitation “the first thermoplastic is devoid of the additive” does not require that the first thermoplastic has no additive, it only requires that the first thermoplastic does not have the additive of the second thermoplastic.
Examiner additionally notes that there is no requirement in Mitadera et al. that the first thermoplastic include a colorant: for example, paragraph 0033 lists many additives that are not colorants, and there is otherwise no requirement that the first thermoplastic include a colorant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788